ALLEN, Judge.
Gregg v. State, 694 So.2d 87 (Fla. 1st DCA 1997), the purported opinion of the court in this case was issued due to administrative error in the office of the clerk of this court. With apologies to the parties, that opinion is hereby withdrawn and the following opinion is substituted in its place.
The appellant challenges the order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.850 motion. The appellant alleged in his motion that he was convicted and sentenced in 1991 for two counts of armed robbery and oné count of aggravated assault that were all committed in the course of a single criminal episode. He alleged that his sentences for these offenses included two consecutive minimum mandatory sentences: a five-year violent habitual offender minimum mandatory under section 775.084(4)(b), Florida Statutes, and a three-year firearm minimum mandatory under section 775.087, Florida Statutes.
The motion set forth a colorable claim for relief under Jackson v. State, 659 So.2d 1060 (Fla.1995), in which the supreme court held that violent habitual offender and firearm minimum mandatory sentences must be ordered to run concurrent'with one another when the offenses for which the sentences are imposed arise from a single criminal episode. Nevertheless, we affirm the order under review because the sentencing documents attached to the order reflect, and the state concedes, that no firearm minimum mandatory sentence was imposed.
MINER and PADOVANO, JJ., concur.